Filed 9/21/16 P. v. Pallazhco CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B265060

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA418007)
         v.

RICARDO PALLAZHCO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Craig E. Veals, Judge.
         Esther K. Hong, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.



                           ________________________________________
      On November 3, 2013, Los Angeles Police Department Officers Randall
Saeli and Jimmy Soliman approached appellant, who was sitting on a bench at a
bus stop. When appellant noticed the officers, he started running away, holding his
waistband. Saeli ordered appellant to stop and to place his hands above his head,
but he did not comply. Soliman called for assistance and then joined Saeli in
pursuit of appellant.
      During the chase, Saeli observed appellant’s right shoulder moving as if
trying to pull something out of his waistband. Shortly thereafter, appellant
stopped, turned toward Soliman and pulled a black revolver from his waistband.
Saeli called out, “Gun!” He pulled his firearm and fired two shots at appellant.
Soliman also drew his weapon and fired several shots in appellant’s direction. The
entire shooting incident took a few seconds. Both officers testified they had never
previously shot an armed suspect during their many years of service.
      A jury found appellant guilty of assault with a firearm upon a peace officer
(Pen. Code, § 245, subd. (d)(1); count 1) and carrying a loaded and unregistered
handgun (Pen. Code, § 25850, subd. (a); count 2). It also found true a firearm use
enhancement (Pen. Code, §§ 12022.5, subds. (a) & (d), 12022.53, subd. (b)). The
trial court sentenced appellant to serve a total of 14 years in state prison, consisting
of four years on count 1, plus 10 years for the firearm enhancement under section
12022.53, subdivision (b). It imposed and stayed a 16-month sentence on count 2.
      Appellant timely filed a notice of appeal. After examining the record,
appointed appellate counsel filed a brief raising no issues, but asking this court to
independently review the record on appeal pursuant to People v. Wende (1979)
25 Cal.3d 436, 441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 264.) On
April 19, 2016, we advised appellant he had 30 days to file a brief or letter raising
any issue he wished this court to consider. No response was received.


                                           2
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.


                                  DISPOSITION
      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                    MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                          3